DETAILED ACTION
This action is response to communication:  response to original application filed on 06/25/2021.
Claims 1-25 are currently pending in this application.  
The IDS filed on 10/08/2021 and 02/12/2022 has been accepted.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, 12-14, 17, 19, 21, and 24 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Evans et al. US Patent Application Publication 2003/0235304 (Evans)
As per claim 1, Evans teaches an apparatus comprising: secure memory to store data that is only accessible by trusted logic (paragarph 59 with protected video memory; see also paragraph 85 with video card memory and Figures 3 and 4); and display controller logic circuitry to update pixel values to be stored in the secure memory based on a plurality of frames (paragraphs 77-80 and throughout with encrypting data; see also Figure 3 and 4; see paragraph 107 where updating/encryption may be based on frames), wherein the display controller logic circuitry is to allow access by untrusted software to the updated pixel values after a first number of updates to the pixel values stored in the secure memory (paragraph 82 wherein untrusted or rogue entities may access the encrypted data).
	As per claim 4, Evans taches wherein the display controller logic circuitry is to allow access by the untrusted software to the updated pixel values by causing the updated pixel values to be written to a software visible memory (Figure 4, paragraph 85, with encrypted data stored on video card’s primary surface). 
	As per claim 6, Evans teaches wherein the secure memory is to be inaccessible by the untrusted software (paragraph 23 wherein pixel data is kept confidential so untrusted applications cannot read data).
	As per claim 12, Evans teaches execution logic capable to execute a first instruction to allow encoding of information to program the display controller logic circuitry (paragraph 76 with allowing the encryption of information, which is a type of encoding).
	As per claim 13, Evans teaches wherein the execution logic is capable to execute a second instruction is to allow decoding of the encoded information (paragraph 77 with allowing decryption of information, which is an example of decoding).
	Claim 14 is rejected using the same basis of arguments used to reject claim 1 above.
Claim 17 is rejected using the same basis of arguments used to reject claim 4 above.
Claim 19 is rejected using the same basis of arguments used to reject claim 6 above.
Claim 21 is rejected using the same basis of arguments used to reject claim 1 above.
Claim 24 is rejected using the same basis of arguments used to reject claim 4 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 5, 15, 16, 18, 22, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Evans as applied above, in view of Jun et al. US Patent Application Publication 2016/0210903 (Jun). 
As per claim 2, Evans does not explicitly teach wherein the untrusted software is to compensate for wear on a display panel based on the updated pixel values.  However, this would have been obvious.  It is notoriously well known in the art that pixel values change or deteriorate, so it would have been obvious to one of ordinary skill in the art to compensate for display wear when trying to read pixel values.  For a further teaching on display wear and deterioration, and compensating accordingly, see Jun (abstract, paragraph 32, and throughout with known oled deterioration and compensating accordingly).
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine Evans with Jun.  One of ordinary skill in the art would have been motivated to perform such an addition to improve methods for compenstating for deterioration of pisels in OLEDS (paragraph 7 of Jun).

	As per claim 3, Evans teaches a display panel, coupled to display controller logic, to display a plrualify of frames, but does not explicitly teach wherein the display panel is an OLED.  However, OLEDs are notoriously well known in the art and would have been obvious to one of ordinary skill in the art to utilize.  For a further showing of the obviousness of utilizing OLED, see Jun (paragraph 2).
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Evans with Jun.  One of ordinary skill in the art would have been motivated to perform such an addition as OLED provides brighter and more vibrant color reproduction (paragraph 2 of Jun).
	As per claim 5, Evans does not explicitly teach wherein the display controller logic circuitry is to update the pixel values by accumulating the pixel values.  However, adjusting a display based on accumulating pixel values is well known in the art.  For example, see Jun (paragraph 62 wherein pixel data is accumulatively stored and used to for updating pixel values).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine Evans with Jun.  One of ordinary skill in the art would have been motivated to perform such an addition to improve methods for compenstating for deterioration of pixels in OLEDS (paragraph 7 of Jun).
Claim 15 is rejected using the same basis of arguments used to reject claim 2 above.
Claim 16 is rejected using the same basis of arguments used to reject claim 3 above.
Claim 18 is rejected using the same basis of arguments used to reject claim 5 above.
Claim 22 is rejected using the same basis of arguments used to reject claim 2 above.
Claim 23 is rejected using the same basis of arguments used to reject claim 3 above.
Claim 25 is rejected using the same basis of arguments used to reject claim 5 above.

Claim(s) 7, 8, and 20 are rejected under 35 U.S.C. 103 as being obvious over Evans. 

	As per claim 7, it would have been obvious over Evans wherein the security logic is to provide the first number to the display logic circuitry.  Although Evans does not explicitly teach this, this would have been obvious to one of ordinary skill in the art.  As seen in Evans in paragraphs 107 and 108 teaches multiple encryption techniques.  As seen in paragraph 107, pixels may be encrypted/updated multiple times depending on the grouping of frames.  It would have been obvious to one of ordinary skill in the art to communicate this number to encrypt data accordingly  and to make differential attacks more difficult. \
	As per claim 8, it would have been obvious over Evans wherein the first number is oen of a total number of frames to cause an update to the pixel values before the display controller logic circuitry is to allow access by the untrusted software to the updated pixel values and (2) a total number of protected frames to cause an update to the pixel values before the display controller logic circuitry is to allow access by the untrusted software to the updated pixel values.  Evans taches in in paragraphs 106-109 wherein encryption location, shcemes, and even keys may be changed, and that values may be updated after a group of frames.  As Evans teaches flexibility in updating/encrypting pixel values and updating/encrypting based on the number of frames, it would have been obvious to one of ordinary skill wherein the number is a total number of frames to cause an update to the pixel values bfoere the circuitry is to allow access to the untrusted software as the data is encrypted and is thus safe.  Further, as seen in paragraph 67, encryption techniques are utilized such that any stolen encrypted data is mathematically infeasible to decrypt. 
Claim 20 is rejected using the same basis of arguments used to reject claim 7 above.

Claim 9 is  under 35 U.S.C. 103 as being obvious over Evans as applied above, in view of Cheswick et al. US Patent Application Publication 2012/0011575 (Cheswick)
	As per claim 9, Evans does not explicitly teach comparing two or more adjacent frames from the plurality of frames to determine whether a sufficient difference exist between the two or more adjacent frames.  However, measuring differentes between sequential frames is well known in the art.  For example, see Cheswick (paragraph 52 with comparing sequential frames of video data).
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Evans with Cheswick.  One of ordinary skill in the art would have been motivated to perform such an addition to provide more security that is not cumbersome (paragraph 3 of Cheswick).

Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the cited references above teach many limitations of the claims, the claim limitations, as a whole, would not have been obvious over the cited art of record.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAI YIN GEE whose telephone number is (571)272-6431.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PST Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JASON K GEE/Primary Examiner, Art Unit 2495